Citation Nr: 9900827	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  94-42 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a psychiatric 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to May 
1974.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied a rating in excess of 10 
percent for the veterans service-connected psychiatric 
disability.

The Board notes that additional evidence was received in 
February 1998 after the issuance of the last Supplemental 
Statement of the Case, dated in January 1998.  A remand for 
the RO to review the additional evidence, which consists of 
private medical records from Deaf Options, Inc., is not 
necessary as this additional evidence relates to the 
veterans hearing impairment and is not relevant evidence 
with regard to the issue currently on appeal.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his psychiatric disorder has gotten 
worse and that it is more than 10 percent disabling.  He 
contends that he has depressed feelings and does not 
socialize as much as he did in the past.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against an increased rating for the veterans 
service-connected psychiatric disability.


FINDINGS OF FACT

1.  All evidence necessary for an equitable determination of 
this appeal has been obtained.

2.  The service-connected psychiatric disability currently is 
manifested by subjective complaints of depressed feelings, 
which have resulted in no more than mild impairment of 
functioning.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
psychiatric disorder, diagnosed as anxiety neurosis with 
depression, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9400 (1998); 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his service-connected 
psychiatric disability is plausible and thus well grounded 
within the meaning of 38 U.S.C.A § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
that claim.  Indeed, the veteran has not identified any 
outstanding evidence which could support his claim; and, 
therefore, no further assistance to the veteran is required 
in order to comply with the duty to assist mandated by 
statute.


Percentage evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the VA Schedule for 
Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Effective prior to November 7, 1996, 38 
C.F.R. § 4.132, Diagnostic Code 9400 provides that a 30 
percent rating is warranted when there is definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  In such cases, the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
rating is warranted when the attitudes of all contacts, 
except the most intimate, are so adversely affected as to 
result in virtual isolation in the community.  A 100 percent 
rating is also warranted when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy in a profound retreat from mature behavior.  Lastly, a 
100 percent rating is assignable when the veteran is 
demonstrably unable to obtain or retain employment.

During the course of this appeal, VA issued changes with 
respect to the criteria for rating mental disorders.  61 
Fed.Reg. 52695-52702 (1996) (codified at 38 C.F.R. §§ 4.13, 
4.16, 4.125-4.132, Diagnostic Codes 9400-9440(1998)).  Those 
changes were effective November 7, 1996, and were considered 
by the RO in a Supplemental Statement of the Case dated in 
October 1997, in which the RO continued the 10 percent rating 
for the service-connected psychiatric disorder.  The Board 
will consider the claim for an increased rating for the 
service-connected psychiatric disorder under both sets of 
regulations and apply that which is most favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Under the new regulations, a 30 percent rating is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent disability 
rating is warranted when there is total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9400 (1997).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
psychiatric disability, diagnosed as anxiety neurosis with 
depression.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Historically, the veteran was granted service connection for 
anxiety neurosis with depression in a rating decision dated 
in June 1975, and a 10 percent evaluation was assigned, 
effective from May 1974.  That rating has been continued to 
date.  The current appeal stems from the denial of an 
increased rating claim received on September 13, 1993.

Private medical records demonstrate that in October 1983, the 
veteran suffered a severe head injury to the posterior left 
side of his head.  He was in a coma for three weeks.  He had 
a fractured skull with total loss of hearing on the left side 
and no function of the left facial nerve.  On the day of the 
injury, the veteran had surgery involving elevation of the 
depressed occipital skull fracture and, the following day, he 
had surgery to remove a left frontal epidural hematoma.  He 
had residual right hemiplegia and left sixth and seventh 
cranial nerve palsy.  He was admitted to a private facility 
for approximately 5 weeks for rehabilitation.

A VA neurologic/psychiatric examination report dated in July 
1987 demonstrates that the veteran showed no evidence of 
anxiety, depression or true thought disorder.  He denied any 
hallucinations.  The veteran reported some trouble with 
memory and his memory was fair as tested in the interview 
situation.  He had some mild evidence of organicity and he 
indicated some mild lability of affect and some trouble with 
interpersonal relationships with some tendency towards 
irritability.  The diagnoses from the psychiatric examination 
were organic brain syndrome with mild evidence of impaired 
memory or amnestic syndrome and minimal evidence of organic 
affective syndrome; history of heroin abuse and alcohol 
abuse; history of personality disorder, mixed type.  The 
examiner noted that the veteran previously was diagnosed as 
having anxiety reaction although no specific anxiety was 
actually noted during the current examination.  The examiner 
further noted that, [a]t the present time, the veteran has 
a moderate to marked degree of vocational inadaptability with 
a history of head injury and the residuals noted with 
neurologic and psychological residuals still present.  He has 
a mild to moderate degree of social inadaptability on the 
same basis.

VA outpatient treatment reports dated from 1992 to 1996 
reflect that the veteran received regular individual and 
group therapy at the psychiatry clinic when the assessments 
were history of thought disorder secondary to head trauma, 
history of organic brain syndrome, and possible history of 
schizophrenia.  Cognitive impairment was detailed in the 
reports.  His mood was routinely noted to be appropriate.  On 
one occasion he had pressured speech.

At a RO hearing on appeal, conducted in May 1994, the veteran 
testified that he did not socialize as much as before.  
Friends did not come to visit him and he did not go to any 
friends house.  The veteran reported that he was not 
currently taking any medication and that he had not been 
hospitalized at the VA since September 1993.  He stated that 
he had a severe head injury in 1983 and that was about the 
same time that he began to have a speech problem.

A VA examination report dated in May 1996 demonstrates that 
the veteran denied any previous psychiatric hospitalizations.  
He also denied drinking alcohol or doing drugs and he denied 
taking any psychotropic medications in the past.  He reported 
that his mood was good overall but he sometimes got depressed 
because he could not do the things that he used to do prior 
to the head injury.  He denied any suicidal or homicidal 
thoughts.  He related that he had difficulty in developing 
friendships with people.  On examination, the veteran was 
alert, oriented times three, and cooperative.  His personal 
hygiene was fair.  There was no evidence of psychotic 
features during the evaluation.  The veteran reported that 
sometimes he heard voices 

and occasionally saw things.  He had difficulty with short-
term and long-term memory.  The diagnosis was adjustment 
disorder with depressed mood (mild to moderate) due to the 
consequences and sequelae of the closed head injury.

A VA examination report dated in March 1997 demonstrates that 
the veterans psychiatric history had two distinct phases 
separated by the severe head injury.  The examiner noted that 
the veteran was not currently under any psychiatric care.  
The examiner further noted that the veterans main condition 
was a closed head injury, chronic, with a very gradual and 
slow, but significant return of functioning.  The veteran 
reported that he did not experience auditory hallucinations.  
He had never been hospitalized for a psychiatric disorder.  
On examination, he was alert.  His ability to relate appeared 
generally good.  He seemed to be successful with activities 
of daily living.  His clothing seemed neat, clean and well 
chosen.  His manner seemed to be controlled.  The diagnoses 
were organic brain syndrome with mild psychosis, substance-
dependent personality traits, organic personality traits, and 
closed head injury.  The Global Assessment of Functioning 
score was 50.

The Board notes that according to the Global Assessment of 
Functioning Scale, outlined in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), per 38 C.F.R. § 4.130 
(1998), a score of 41 to 50 represents serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

At the Travel Board hearing in July 1998, the veteran 
testified that he was on medication to calm him down and help 
him sleep.  He stated that he was seen weekly for group 
therapy.  The veteran testified that he did not go out much 
socially, but he went to church every weekend and he was able 
to do his own grocery shopping.  The veteran testified that 
he had depressed type feelings but had not attempted suicide.  
The veteran was living in his own apartment in the same 
building as his mother.


The Board is of the opinion that, when considered under both 
the pre- and post- November 7, 1996 regulatory criteria, the 
veterans current symptoms due to his service-connected 
psychiatric disorder more nearly approximate his currently 
assigned disability evaluation of 10 percent, rather than the 
next highest available evaluation of 30 percent.  38 C.F.R. § 
4.7.  The evidence of record demonstrates that the disability 
at issue is productive of no more than mild symptoms.  
Significantly, the veteran is able to maintain his own 
apartment and he does his own grocery shopping.  He has never 
been hospitalized for his service-connected psychiatric 
disability.  The most recent VA psychiatric examination 
report, dated in March 1997, demonstrates that he was not 
currently under any psychiatric care.  Although the veteran 
reported that he did experience auditory hallucinations, on 
examination, he was alert, his ability to relate appeared to 
be generally good, and he seemed to be successful with 
activities of daily living.  The diagnoses did not include 
anxiety or depression, and consisted of nonservice-connected 
organic brain syndrome with mild psychosis, substance-
dependent personality traits, organic personality traits, and 
closed head injury.  At the Travel Board hearing in July 
1998, the veteran testified that he had some depressed type 
of feelings and did not state that he had any anxiety.  
Based on the medical evidence and the veterans testimony, 
the veterans symptoms related to his service-connected 
anxiety neurosis with depression are mild.  Although the 
medical evidence demonstrates that he has severe impairment 
in social and industrial ability, the impairment has been 
consistently clinically attributed to nonservice-connected 
residuals of the severe head trauma the veteran sustained in 
1983.  The Board previously determined, in a decision dated 
in March 1989, that the head trauma was the result of the 
veterans willful misconduct.  Manifestations of nonservice-
connected disability are not for consideration in evaluating 
the disability at issue.

In regard to the former regulatory provisions, the evidence 
does not support a 30 percent rating for the service-
connected anxiety neurosis with depression as the evidence 
does not demonstrate definite impairment in the veterans 
ability to establish or maintain effective and wholesome 
relationships with people.  In Hood v. Brown, 4 Vet. App. 310 
(1993), the Court stated that the term definite in 38 
C.F.R. § 4.132 (1994) was qualitative in character, 
whereas the other terms were quantitative in character, 
and invited the Board to construe the term definite in 
a manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate reasons and bases for its decision.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  In a precedent opinion, 
dated November 9, 1993, the General Counsel of the VA 
concluded that definite is to be construed as distinct, 
unambiguous, and moderately large in degree.  It represents 
a degree of social and industrial inadaptability that is 
more than moderate but less than rather large.  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term definite.  The evidence does 
not demonstrate that the service-connected anxiety neurosis 
with depression results in distinct, unambiguous and 
moderately large impairment in the veterans ability to 
establish or maintain effective and wholesome relationships 
with people, or that it results in definite industrial 
impairment.  According to the examiner at the March 1997 
examination, the veterans main disorder is a closed head 
injury, chronic, with a very gradual and slow, but 
significant return of functioning.  Therefore, a rating in 
excess of 10 percent is not warranted under the former rating 
criteria for evaluating the veterans service-connected 
psychiatric disability.  See 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9400 (1996).

In regard to the current regulatory provisions, the evidence 
does not support a 30 percent rating for the service-
connected anxiety neurosis with depression as the more recent 
evidence does not demonstrate anxiety, suspiciousness, panic 
attacks, and chronic sleep impairment.  Although the evidence 
demonstrates that the veteran has some memory loss, it has 
been attributed to the residuals of his head injury in 1983 
and not due to his service-connected psychiatric disability.  
Therefore, a rating in excess of 10 percent is not warranted 
under the current rating criteria for the service-connected 
psychiatric disability.  See 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9400 (1998).

In regard to the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321, the record before the Board 
does not contain evidence of exceptional or unusual 
circumstances that would preclude the use of the regular 
rating schedule to evaluate the current severity of the 
service-connected anxiety neurosis with 

depression.  The veteran has not been hospitalized for 
treatment of this psychiatric disability and the evidence 
does not demonstrate that his service-connected psychiatric 
disability alone markedly interferes with his employability.


ORDER

Entitlement to an increased rating for the service-connected 
psychiatric disability is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
